DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 and 2 are pending and being examined.

2.	It is noted that the published instant specification defines Peak 1 and Peak 2 as below:
[0069] “Peak 1” herein refers to Pertuzumab fragment(s) which are of a size smaller than Pertuzumab light chain (LC). Peak 1 fragment(s) can be separated from main species Pertuzumab by CE-SDS assay, preferably by reduced CE-SDS (R-CE-SDS) assay. See, for example, FIG. 33B, Table 16, and Table 18 herein. Preferably, the amount of peak 1 in a Pertuzumab composition is ≦0.5%. Optionally, the R-CE-SDS assay is carried out as described in Example 6 and the corrected peak area (CPA) provides the % peak 1 in a composition.
[0070] “Peak 2” herein refers to Pertuzumab fragment(s) which are of a size larger than Pertuzumab light chain (LC) and smaller than Pertuzumab non-glycosylated heavy chain (NGHC). Peak 2 can be separated from main species Pertuzumab by CE-SDS, preferably by reduced (R-CE-SDS) assay. Peak 2 excludes peak 3 that can appear during R-CE-SDS assay as explained in Example 6 herein. See, for example, FIG. 33B, Table 16, and Table 18 herein. Preferably, the amount of peak 2 in a Pertuzumab composition is ≦1.0%. Optionally, the R-CE-SDS assay is carried out as described in Example 6 and the corrected peak area (CPA) provides the % peak 2 in a composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2013/0095172, Alavattam et al, filed Oct. 2012, claiming priority to Oct. 2011.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Alavattam et al teach a method comprising:
(a) producing a pertuzumab composition;
(b) subjecting the composition to reduced CE-SDS that functions to evaluate fragmentation and also dissociates the antibody into light and heavy chain fragments; and
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0202546, Harris et al, assignee Genentech,  published August 2009; in view of Salas-Solano (CE Currents, 2008; LC·GC Europe; www.chromatographyonline.com; p. 615-622); Michels et al (Electrophoresis, March 2012, 33:815-826); Felten and Salas-Solano (Part I) (Beckman Coulter, 2010, pages 1-8); Felten and Salas-Solano (Part II) (Beckman Coulter, 2011, pages 1-6) (all in IDS).
Harris et al/Genentech teach a method comprising producing and evaluating a Pertuzumab composition by measuring the amount of peaks in the composition by both non-reduced and reduced electrophoresis sodium dodecyl sulphate (CE-SDS) to determine the presence of variants. Harris et al/Genentech teach performing the method to characterize the therapeutic antibody composition (Figure 10, 11, and 15; [25]; [40]; [46]; [123]; [125]; Example 1). It is noted that reduced CE-SDS separates the heavy and light chain antibody fragments for analysis.
Harris et al/Genentech do not teach the intended purpose of analyzing fragmentation of the Pertuzumab composition or confirming the amount of a Peak 1 as ≤5% or the amount of a Peak 2 as ≤1%.
Salas-Solano 2008 teach that non-reduced and reduced CE-SDS analysis of therapeutic antibodies is recognized as a robust technique to determine and/or confirm the apparent molecular weight of proteins and to evaluate the size heterogeneity and purity of biologicals. The successful performance of commercial recombinant monoclonal antibody (rMAb) CE-SDS based method was reported when used by eleven independent biopharmaceutical companies and a regulatory authority. CE-SDS analysis provides an advantage over other sized-based separation methods because of its improved resolution of more closely related size-variants of proteins. Salas-Solano 2008 teach that CE-SDS analysis is used for analysis of fragmentation of antibody compositions, and that Genentech routinely uses CE-SDS with LIF detection as a 
Michels et al also describes the known application of reduced and non-reduced CE-SDS assay for monitoring impurities that potentially impact drug efficacy or patient safety produced in the manufacture of therapeutic Mab products (abstract). Michels et al demonstrate reduced CE-SDS analysis of a rMAb yielding several peaks, including peaks that represent fragments which are smaller than the light chain (peaks A, B and others in Figure 1B), and peaks the represent fragments larger than the light chain but smaller than the heavy chain (Figure 1B). 
Felten and Salas-Solano (Part I) teach that CE-SDS offers direct on-column UV or fluorescence detection, automation, enhanced resolution and reproducibility, accurate quantification of proteins and determination of molecular weight (p. 1, col. 2). Felten and Salas-Solano also mention the eleven independent biopharmaceutical companies and a regulatory authority reporting the performance of a commercial rMAb CE-SDS based method. In this study, the reduced rMAb standard contained a mixture of light chain, non-glycosylated heavy chain, and heavy chain components. The highly resolving nature of the CE-SDS separation was demonstrated by showing baseline resolution between heavy chain and non-glycosylated heavy chain species present at low levels (less than 5%) (p. 2; Figure 1 and 2). Genentech utilizes LIF detection with 
Felten and Salas-Solano (Part II) teach that CE-SDS is applied at all stages of the pharmaceutical development process, including high-throughput process development, structural isoform analysis, carbohydrate occupancy, and more common molecular size variant analysis for characterization and release (p.1, col. 1). CE-SDS analysis of rMAbs can be used under reduced or non-reduced conditions and with LIF detection (p. 1, col. 2) and often companies will choose to develop both reduced and non-reduced CE-SDS methods for characterization (p. 2, col. 1-2). Felten and Salas-Solano teach that CE-SDS methods are used to assay product identity, molecular weight, content (including fragmentation), and purity (Figure 1). Felten and Salas-Solano discuss optimization of reduced CE-SDS methods including ensuring compete dissociation of existing di-sulfides, the amount of reducing agent required (DTT or BME), and the time/temperature needed to achieve complete reduction (p. 4, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to evaluate fragmentation of a pertuzumab composition and confirm the presence of any peaks, including a Peak 1 and Peak 2, in the method of Harris et al/Genentech. One would have been motivated to in order to assay product identity, molecular weight, content (including fragmentation), and purity, at all stages of development, particularly for quality control lot-release testing, as taught by the cited references, and because Genentech is known to apply CE-SDS analysis to their 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect and confirm the presence of any peaks in the pertuzumab composition of Harris et al/Genentech resulting from reduced CE-SDS assay, including any peaks that qualify as a Peak 1 or Peak 2 that are present at an amount of ≤1% or 5%. One would have been motivated to in order to detect the presence of any variants, fragmentation, and impurities during all stages of development, particularly for quality control lot-release testing, as taught by the cited references, and because Genentech is known to apply CE-SDS analysis to their therapeutic antibody compositions at all stages of development. One of ordinary skill in the art would have a reasonable expectation of success detecting and confirming the presence of any peaks that qualify as a Peak 1 or Peak 2 in the pertuzumab composition given: (1) the method is commercialized, (2) the method is an established reproducible and robust technique for analysis of therapeutic antibody compositions, (3) the method has a high resolution rate for detecting antibody variants present at less than 5%, and (4) Michels et al exemplify the success of conducting reduced CE-SDS assay on a rMAb composition and identifying all peaks present, including those that can qualify as a Peak 1 and Peak 2. It is well within the level of the ordinary skilled artisan to apply the commercial reduced CE-SDS assay to a known pertuzumab antibody composition and identify and confirm peaks present in the composition.

5.	Conclusion: No claim is allowed.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Laura B Goddard/Primary Examiner, Art Unit 1642